Case 1:16-cv-10666-JGD Document 166-9 Filed 09/02/20 Page 1 of 2




                        EXHIBIT I
             Case 1:16-cv-10666-JGD Document 166-9 Filed 09/02/20 Page 2 of 2


             JEFFREY D. STERNKLAR LLC


      July 20, 2020


      BY E-MAIL

      Patrick T. Clendenen, Esq. (ptc@clenlaw.com)
      Clendenen & Shea
      400 Orange Street
      New Haven, CT 06511

      Re:   Armstrong v. White Winston Select Asset Funds, Inc.

      Dear Pat:

             Thank you for your July 13, 2020 letter. I write here in response to that letter.
      I have been authorized to accept service of these subpoenas on behalf of
      Hillcrest/Mahoney.

             You identified two categories of documents you wanted to subpoena from
      Hillcrest/Mahoney in the “Joint Financial Accounting Discovery Plan” [Dkt. 162] we
      filed on June 9, 2020. The draft subpoenas you sent to me for Hillcrest/Mahoney
      contain considerably more categories. Please note my client objects to these
      subpoenas unless you agree to narrow them. Please let me know if you wish to discuss
      my client’s concerns and attempt to narrow the subpoenas consensually before they
      are deemed served.

            Thanks.

                                                       Sincerely,



                                                       Jeffrey D. Sternklar

      cc:   (By E-Mail)
            Mr. Todd Enright
            Mr. Robert Mahoney
            Kellie Fisher, Esq.

26TH FLOOR
225 FRANKLIN STREET
BOSTON, MA 02110
JEFFREY@STERNKLARLAW.COM   | (DIRECT) 617.396.4515   | (MOBILE) 617.733.5171
